REWARDSTREAM SOLUTIONS INC. 201 – 440 Cambie St. Vancouver, British Columbia V6B 2N5 Telephone: 1.877.682.0040 Email: info@rewardstream.com November 2, 2016 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Craig D. Wilson, Senior Assistant Chief Accountant Dear Sirs: Re:RewardStream Solutions Inc. (the “Company”) Amendment No. 1 to Registration Statement on Form 20-F Filed October 17, 2016 File No. 000-52568 The Company hereby requests immediate withdrawal of its Registration Statement on Form 20-F (File No. 000-52568), which was initially filed with the Securities and Exchange Commission (the “Commission”) on September 7, 2016, along with any amendments and exhibits (the “Registration Statement”).The Company is withdrawing the Registration Statement to ensure that all comments from the Commission have been sufficiently addressed and resolved before the Registration Statement becomes automatically effective after 60 days when it was initially filed. We respectfully request that the Commission consent to this application.If you have any questions or comments relating to this matter, please contact Robert Jung at 604.973.0579, counsel for the Company. Yours truly, REWARDSTREAM SOLUTIONS INC. Per:/s/ Charles Abel Charles Abel Chief Financial Officer (PrincipalFinancial Officer)
